Order denying motion of defendant Farmers Estates Corporation to dismiss the complaint under rule 106 of the Rules of Civil Practice reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, with leave to the plaintiff to serve an amended complaint within ten days after the service of the order hereon and the payment of costs allowed herein. The action is to recover on a contract. The facts constituting the breach are not pleaded, and the statements contained in the complaint are not sufficient to constitute allegations that the defendants repudiated the contract in toto and refused to be bound thereby or to perform on their part. (Baby Show Exhibition Co., Inc., v. Crowell Pub. Co., 174 App. Div. 368.) Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.